White, P. J.
When appellant traded the horse to Benson, at Williams’ ranche, in Hays county, he told Benson that he had bought the gelding from a negro, on Walnut creek, in Bastrop county, who had partly raised the gelding. The charge of the court was a general enunciation of the law of theft; and if the name of Allen Shelton, the alleged owner, as mentioned in the first paragraph were omitted, the charge would suit as well to any other case of horse-stealing as the one the court was trying. There was no attempt to make any application of the law to the facts.
The rule is that the court, in felony cases, must apply the law by a proper charge to every conclusion deducible from the evidence, whether asked or not. If there is any evidence tending, though slightly, to establish a defense, the defendant is entitled to a charge directly upon that point, no matter what view the court may entertain of the weight and value of the testimony; and a charge composed of statutory definitions generally applied will not suffice. Heath v. The State, 7 Texas Ct. App. 464; Vincent v. The State, 9 Texas Ct. App. 303; Whaley v. The State, 9 Texas Ct. App. 305.
Other questions raised will not arise on a new trial and are therefore not noticed. Because the charge was insufficient in its presentation and application of the law to the facts of the case, the judgment is reversed and the cause remanded.

Reversed and remanded.